Name: Commission Regulation (EEC) No 902/85 of 1 April 1985 on the supply of common wheat to Ethiopia as food aid
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 4. 4. 85 Official Journal of the European Communities No L 97/21 COMMISSION REGULATION (EEC) No 902/85 of 1 April 1985 on the supply of common wheat to Ethiopia as food aid THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2727/75 of 29 October 1975 on the common organi ­ zation of the market in cereals ('), as last amended by Regulation (EEC) No 1018/84 (2), Having regard to Council Regulation (EEC) No 2750/75 of 29 October 1975 fixing criteria for the mobilization of cereals intended as food aid (3), as amended by Regulation (EEC) No 3331 /82 (4), and in particular Article 6 thereof, Having regard to Council Regulation (EEC) No 457/85 of 19 February 1985 laying down the implementing rules for 1985 for Regulation (EEC) No 3331 /82 concerning food-aid policy and food-aid manage ­ ment (*), Having regard to Council Regulation No 129 of 23 October 1962 on the value of the unit of account and the exchange rates to be applied for the purposes of the common agricultural policy (*), as last amended by Regulation (EEC) No 2543/73 Q, and in particular Article 3 thereof, Having regard to the opinion of the Monetary Committee, Whereas on 20 February 1985 the Commission of the European Communities decided to grant, under Community measures, various quantities of cereals to certain non-member countries and beneficiary organi ­ zations ; Whereas it is necessary to provide for the carrying out of this measure in accordance with the rules laid down by Commission Regulation (EEC) No 1974/80 of 22 July 1980 laying down general implementing rules in respect of certain food-aid operations involving cereals and rice (8), as last amended by Regulation (EEC) No 3323/8 1 (9) ; whereas it is necessary to specify, for the purposes of the Community measures envisaged, the characteristics of the products to be supplied and the supply conditions ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, HAS ADOPTED THIS REGULATION : Article 1 The intervention agency specified in the Annex hereto shall implement the mobilization and supply proce ­ dures in accordance with the provisions of Regulation (EEC) No 1974/80 and with the conditions laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 1 April 1985. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 281 , 1 . 11 . 1975, p. 1 . (2) OJ No L 107, 19 . 4. 1984, p. 1 . 0 OJ No L 281 , 1 . 11 . 1975, p. 89 . (4) OJ No L 352, 14. 12. 1982, p. 1 . 0 OJ No L 54, 23 . 2. 1985, p. 1 . (j OJ No 106, 30 . 10 . 1962, p. 2553/62. N OT No L 263. 19 . 9 . 1973. D. \. (8) OJ No L 192, 26 . 7 . 1980, p . 11 . 0 OJ No L 334, 21 . 11 . 1981 , p. 27. No L 97/22 Official Journal of the European Communities 4. 4. 85 ANNEX I 1 . Programme : 1985 2. Recipient : Ethiopia 3 . Place or country of destination : Ethiopia 4. Product to be mobilized : common wheat 5. Total quantity : 70 000 tonnes 6. Number of lots : five (5 x 14 000 tonnes) 7. Intervention agency responsible for conducting the procedure : Office national interpro ­ fessionnel des cÃ ©rÃ ©ales (ONIC), 21 , avenue Bosquet, F-Paris 7 ® (tÃ ©lex OEIBLE 200490 F) 8 . Method of mobilizing the product : intervention 9. Characteristics of the goods : the common wheat must be of fair and sound merchantable quality and correspond at least to the minimum bread-making quality required for intervention (moisture : maximum 14,5 %) 10 . Packaging : in bulk plus  for each lot : 285 000 empty new jute sacks, minimum weight 500 g, of a capacity of 50 kilograms, 150 needles and sufficient twine  marking on the bags, in letters at least 5 cm high : the month and the year of shipment, followed by : 'FOOD AID OF THE EUROPEAN ECONOMIC COMMUNITY TO THE PEOPLE OF ETHIOPIA' 11 . Port of shipment : a Community port 12. Delivery stage : cif 13 . Port of landing : Massawa or Assab 14. Procedure to be applied in order to determine supply costs : tendering 15. Deadline for the submission of tenders : 12 noon on 16 April 1985 16. Shipment period :  1 to 15 May 1985 (Lot 1 )  16 to 31 May 1985 (Lot 2)  1 to 15 June 1985 (Lot 3)  16 to 30 June 1985 (Lot 4)  15 to 31 July 1985 (Lot 5) 17. Security : 6 ECU per tonne Notes 1 . The choice between the ports of Assab and Massawa remains open ; the decision as to which one has been chosen will be notified not later than when the ship enters Ethiopian waters. 2. The following should be included in the charter party : 'Food-aid consignment from the European Economic Community : since the freight charges do not include coordination or supervision costs, the $ US 1,5 tax normally paid must not be applied in the case of this ship.' 3 . The cost of bagging of the goods is borne by the successful tenderer. 4 . The successful tenderer shall send a copy of the shipping documents to the following address : Commission Delegation in Ethiopia, c/o 'Diplomatic Bag', Berlaymont 1 / 123, 200 rue de la Loi, B-1049 Brussels . 4. 4. 85 Official Journal of the European Communities No L 97/23 BILAG II  ANHANG II  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã  II  ANNEX II  ANNEXE II  ALLEGATO II  BIJLAGE II Partiets nummer Nummer der Partie Ã Ã Ã ¹Ã ¸Ã ¼Ã Ã  ÃÃ ±Ã Ã Ã ¯Ã ´Ã Ã ½ Number of lot NumÃ ©ro du lot Numero della partita Nummer van de partij MÃ ¦ngde (t) Menge (t) Ã ¤Ã Ã ½Ã ¿Ã ¹ Tonnage Tonnage Tonnellaggio Hoeveelheid (t) Lagerindehaverens navn og adresse , Name und Adresse des Lagerhalters Ã Ã ½Ã ¿Ã ¼Ã ± Ã ºÃ ±Ã ¹ Ã ´Ã ¹Ã µÃ Ã ¸Ã Ã ½Ã Ã · Ã µÃ ½Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã ¿Ã  Address of store Nom et adresse du stockeur Nome e indirizzo del detentore Naam en adres van de depothouder Lagerplads Ort der Lagerhaltung Ã ¤Ã ÃÃ ¿Ã  Ã ±ÃÃ ¿Ã ¸Ã ·Ã ºÃ µÃ Ã Ã µÃ Ã  Town at which stored Lieu de stockage Luogo di accantonamento Adres van de opslagplaats 1 2 600 3 375 2 925 3 100 14 000 CA de la rÃ ©gion de Brienne-le-ChÃ ¢teau, 9 , route de Perthes, F- 1 0500 Brienne-le-ChÃ ¢teau CoopÃ ©rative de la providence agricole de la Champagne, 2, rue ClÃ ©ment Ader, F-51100 Reims SA Silo NÃ ©goce, 197, rue Le Plain, F-51000 Courtisols CA des producteurs de l'Aube-Champagne, avenue de la Gare, boÃ ®te postale 4, F- 10800 Saint-Julien-les-Villas Sessains (10) Sillery (51 ) ChÃ ¢lons-sur-Marne (51 ) ThennebiÃ ¨res (10) 2 8 000 6 000 14 000 CA du Dunois, 25, rue du Pean, F-28200 ChÃ ¢teaudun UNCAC, 83, avenue de la Grande ArmÃ ©e, F-75782 Paris Cedex 16 Lutz-en-Dunois (28) La Grande Paroisse (77) 3 8 000 6 000 14 000 CA du Dunois, 25, rue du Pean, F-28200 ChÃ ¢teaudun UNCAC, 83, avenue de la Grande ArmÃ ©e, F-75782 Paris Cedex 16 Lutz-en-Dunois (28) La Grande Paroisse (77) 4 3 975 3 442 3 300 3 283 14 000 Ã tablissements Meunier SA, 9 , place du Grand Puits, F-79190 Sauze-Voussais UCAP Saint-Saviol, F-86400 Civray Ã tablissements Bellanno, zone industrielle, F-79100 Thovars Agroberri SA, 136, rue Grand Saint-Paterne, F-36100 Issoudun Saint-Saviol (86) Saint-Saviol (86) Thovars (79) Issoudun (36) 5 2 600 3 400 8 000 14 000 CA de Juniville, rue du Moulin , F-08310 Juniville CA des producteurs de l'Aube-Champagne, avenue de la Gare, boÃ ®te postale 4, F- 10800 Saint-Julien-les-Villas UNCAC, 83, avenue de la Grande ArmÃ ©e, F-75782 Paris Cedex 16 ChÃ ¢telet-sur-Retourne (08) ThenneliÃ ¨res (10) La Grande Paroisse (77)